                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JUDY L. ROGERS,                          :

            Plaintiff                    :   CIVIL ACTION NO. 3:18-030

      v.                                 :        (JUDGE MANNION)

NANCY A. BERRYHILL,                      :
Acting Commissioner
of Social Security                       :

            Defendant                    :

                               MEMORANDUM

      Pending before the court is the January 30, 2019 report of Judge
Karoline Mehalchick, which recommends that the plaintiff’s complaint
challenging the final decision of the Commissioner denying her application for
supplemental security income (“SSI”) under Title XVI of the Social Security
Act, (Doc. 1), 42 U.S.C. §§401-433, 1381-1383f, be granted, and that the
case be remanded to the Commissioner. (Doc. 22). Judge Mehalchick
reviewed the record in this case pursuant to 42 U.S.C. §405(g) to determine
whether there is substantial evidence to support the Commissioner’s decision
denying the plaintiff’s claim for SSI. The court has jurisdiction over this appeal
pursuant to 42 U.S.C. §1383(c)(3). Neither the Commissioner nor the plaintiff
have filed objections to Judge Mehalchick’s report and the time within which
to do so has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Mehalchick will be adopted in its
entirety.
          The court has reviewed the reasons presented by Judge Mehalchick for
recommending that the plaintiff’s complaint be granted, that the
Commissioner’s decision be vacated, and that this case be remanded
pursuant to sentence four of 42 U.S.C. §405(g) for further consideration of
whether any of the plaintiff’s numerous impairments are severe and whether
her impairments impact her ability to work. Because the court agrees with the
sound reasoning that led Judge Mehalchick to the conclusions in her report
and finds no clear error on the face of the record, the court will adopt the
report in its entirety. An appropriate order shall issue.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Date: February 14, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-030-01.wpd



                                                                   2
